Order entered December 19, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00106-CR

                               SUZANNE BATTLES, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. MB10-50867-F

                                           ORDER
       On December 17, 2013 we ordered court reporter Charon Evans to file the reporter’s

record by January 6, 2014. We had received the reporter’s record on December 16, 2013.

Accordingly, we VACATE the December 17, 2013 order. The reporter’s record is properly filed

and appellant’s brief is due by January 15, 2014.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Etta Mullin, Presiding Judge, County Criminal Court No. 5; Charon Evans, deputy

Court Reporter, County Criminal Court No. 5; and to counsel for all parties.



                                                      /s/   DAVID EVANS
                                                            JUSTICE